Citation Nr: 0006281	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  96-47 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to 
September 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO).

This case was previously before the Board and was remanded to 
the RO in November 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by symptoms, including 
nightmares, nightsweats, irritability, difficulty sleeping, 
temper outbursts, intrusive thoughts and avoidance of others, 
which are productive of severe social and industrial 
impairment.  He is not virtually isolated from the community, 
does not have totally incapacitating psychoneurotic symptoms, 
and is not demonstrably unable to obtain and retain 
employment due to PTSD; occupational and social impairment 
with deficiencies in most areas is shown, but the evidence 
does not demonstrate total occupational and social 
impairment.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 70 percent, and 
no more, for the veteran's service-connected PTSD, have been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (effective through November 6, 
1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective on 
November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet.App. 218, 224 (1995).  Upon review 
of the entire record, the Board concludes that all relevant 
facts have been developed and that no further duty to assist 
the veteran is required.

Factual Background

Service medical records show that the veteran served two 
tours in Vietnam.  He reports seeing rocket attacks and 
trucks that hit mines during his service.  He was a heavy 
equipment operator in Vietnam with the SeeBees.  

On February 2, 1996, the veteran filed a claim for service 
connection for PTSD.  

On VA mental health evaluation in February 1996, the veteran 
reported that he was currently employed as a seventh grade 
teacher but had difficulties going to work because of 
irritability on the job every day.  He feared conflict with 
authority so he avoided his bosses.  Mental status evaluation 
found the veteran alert and fully oriented.  He reported 
auditory hallucinations "when the house is quiet at night."  
He heard movement and got up to check on this.  He wandered 
the house almost every night.  He had visual hallucinations 
"in the bushes" of a "movement".  He had olfactory 
hallucinations "all the time...just the smell of Napalm, 
rotten smell of decaying bodies."  He had a gustatory 
hallucination that "feels like adrenaline."  He had tactile 
hallucinations of an "itchy, closed in feeling."  He noted 
that, even in the winter, he kept the windows in his 
classroom open because he became increasingly anxious if 
closed in.  He reported that he had become suspicious "more 
and more".  He also admitted to paranoia.  He denied thought 
insertion and withdrawal.  He did admit to thought 
broadcasting "at times" and had avoided people because of 
this symptom.  He also reported thought blocking, "all the 
time, especially when I'm teaching."  He had had homicidal 
ideation which had been fleeting, without pain, intent or 
action toward "people who try to harm me or my family."  
His thought processes were coherent and goal-directed.  
Similarities and proverbs were high level abstractions.  His 
immediate and recent recall was mildly impaired, remembering 
4/5 items each time.  Remote recall was within normal limits.  
Concentration was intact.  He described his mood as 
"nervous, anxious".  His affect was bland.  The diagnoses 
were PTSD, chronic, severe; major depression, chronic, 
severe; panic disorder with agoraphobia; claustrophobia; and 
alcohol abuse, in remission.  A global assessment of 
functioning (GAF) score of 50 was assigned.  It was noted 
that the veteran was being prescribed an antidepressant for 
his severe panic disorder.  The examiner indicated that she 
was uncertain whether the veteran could continue with his 
employment.  She hoped that the antidepressant would help 
control his panic disorder so that he would have fewer 
difficulties at work.  

In a June 1996 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation from 
February 2, 1996.

VA outpatient treatment records dated in 1996 and 1997 show 
that the veteran attended weekly group therapy sessions for 
PTSD.  In March 1996, the veteran was started on desipramine 
for panic attacks.  Subsequent entries show adjustments in 
medication.  A Group Psychological Assessment Report in July 
1996 noted that although the veteran continued to work full-
time as a teacher and had a good social presentation, he 
acknowledged having problems in all areas of his life except 
substance abuse and problems with the police.  Controlling 
his temper, insomnia, reacting to stress as if trauma, 
emotional distance in primary relationships, distrustfulness 
of authority, getting rid of strange thoughts, fear of losing 
or hurting those close to him and making and keeping friends 
were rated as extreme problems by the veteran.  He was 
seriously depressed and experienced sadness about himself.  
He was pessimistic and felt a sense of hopelessness.  His 
depressed mood was undoubtedly obvious to people around him.  
Suicide had probably been an option considered recently.  In 
November 1996, the veteran reported having an increase in 
depressive symptoms with more crying spells, depressed mood 
and irritability.  He also reported having significantly more 
problems at work now.  He said he could not remember what he 
had been talking about so that when he was trying to teach a 
class he would forget the point.  

In November 1996, the veteran testified that he attended 
weekly counseling sessions for PTSD.  He indicated that his 
PTSD was manifested by trouble sleeping, dislike of crowds 
and loud noises, and depression.  He stated that he was not 
involved in any social activities outside the house except 
for his PTSD group.  He stated that he had been employed as a 
middle school teacher for the past four years.  The veteran's 
spouse indicated that he had nightmares at least twice a week 
and that he "wandered" around the house at night.  See 
November 1996 hearing transcript.  

On VA PTSD examination in June 1998, the veteran reported 
that he had no friends except for one man he went to junior 
high school with, who also served in Vietnam and who also 
carried a diagnosis of PTSD.  Their contact was episodic, 
however.  He indicated that he currently taught seventh grade 
social studies at a middle school.  He felt that the 
administration there was very understanding of his PTSD and 
its limitations.  He had limited his contact with people, 
staff and students, to reduce the likelihood of his losing 
control.  He no longer coached.  He reported that his 
psychiatric symptoms included difficulty sleeping, 
nightsweats, and nightmares.  His stated that medications 
originally helped a bit, but he felt like he had built up a 
tolerance towards them and they no longer worked as 
effectively.  He felt emotionally detached from others.  When 
in a crowd he could become quite nervous, sweaty, clammy, 
feeling like he was going to die, with numbness and a feeling 
that his heart was racing.  These symptoms comprised his 
panic attacks.  They could increase, especially when he found 
himself doing things that were not familiar or when there was 
pressure to get things done.  That was why he had taken 
himself out of sponsoring the student counsel, out of 
football coaching, etc.  He stated that depression was 
manifested by fleeting suicidal thoughts, depressed mood, 
poor concentration, and feeling exhausted.  He did not have 
any current thoughts of killing himself, but had thought of 
using a shotgun to his head in the past.  He was very hyper-
vigilant.  He felt the need to constantly stay alert for fear 
that he would be assaulted, surprised, etc.  He reported 
intrusive thoughts of his combat exposure, psychogenic 
amnesia, and prominent irritability that he led to explosive 
verbal abuse towards his wife and physical abuse towards his 
children in the past.  The symptoms were ongoing, severe, and 
chronic.  

Mental status examination revealed the veteran to be alert, 
oriented times three and well groomed.  He had good eye 
contact and his speech was spontaneous and goal directed.  
His mood was described as sad and depressed and his affect 
was appropriately variable.  He related his history of having 
suicidal ideation and homicidal ideation in the past which 
was quite fleeting and without a specific plan.  His 
immediate, remote and recent memory were intact.  He 
described a history of auditory, visual and gustatory 
hallucinations.  He would hear movements, especially at night 
when the house is quiet; he would see movement in bushes when 
there was nothing there; and he could smell napalm and 
rotten, decaying bodies when nothing was there.  Sometimes he 
felt, especially when he was experiencing panic attacks, like 
he had adrenaline that he could taste in his mouth.  He could 
become quite paranoid and anxious of others, feeling very 
suspicious and distrustful.  He denied thought insertion, 
withdrawal or broadcasting.  Very frequently he would 
experience thought blocking where all of a sudden his mind 
would go blank and he had difficulty retracing thoughts.  
This occurred all the time but especially when he was in 
front of a class teaching.  His intelligence was found to be 
average to above average and his judgment was appropriate 
when no anxious and/or irritable.  The diagnoses included 
PTSD, chronic, severe; major depression, chronic, severe; and 
panic disorder with agoraphobia by history.  A GAF score of 
45-48 was assigned.  The examiner concluded that the veteran 
experienced serious symptoms of PTSD, depression and panic 
that had led to serious impairment in social and occupational 
functioning with reduced effectiveness, reliability and 
productivity.  

In March 1999, the VA examiner completed an addendum to the 
June 1998 VA examination report wherein he stated that it was 
not possible to provide a GAF score that solely reflects the 
contributions of PTSD.  This is because the GAF is a 
"global" assessment developed and validated only for 
assessing the "total" function of a given patient.  To try 
to pull out a portion of a patient's illness would destroy 
the validity of the scale, and render it useless. 

VA treatment records dated in 1998 and 1999 show that the 
veteran continued to participate in group therapy sessions 
for PTSD.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The veteran's PTSD is currently rated as 30 percent disabling 
under Diagnostic Code 9411.  

In November 1996, the schedular criteria for evaluation of 
psychiatric disabilities was amended.  These amendments were 
effective on November 7, 1996.  Prior to the November 1996 
amendment, the Rating Schedule provided a 30 percent 
evaluation for PTSD when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and when psychoneurotic symptoms 
result in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating was assigned when 
there was considerable impairment in the ability to establish 
or maintain effective or favorable relationships with people 
and when, by reason of psychoneurotic symptoms, the 
reliability, efficiency, and flexibility levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent evaluation was assigned when the veteran's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  In order to warrant the next evaluation 
of 100 percent, it must be shown that the attitudes of all 
contacts except the most intimate are so adversely affected 
so to result in virtual isolation in the community.  There 
must be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  The veteran must be demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411.  The United States Court of Appeals for 
Veterans Claims (Court) (formerly known as the United States 
Court of Veterans Appeal) in Johnson v. Brown, 7 Vet. App. 95 
(1994), held that these criteria for a 100 percent rating are 
each an independent basis for granting a 100 percent rating.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (Nov. 9, 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).

In addition, the Court has held that GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. §§ 4.125 (1995), and 
4.130 (1999) (incorporating by reference the VA's adoption of 
the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Third & Fourth 
Editions (DSM-III & DSM-IV), for rating purposes).

Following the November 1996 amendments to the Rating 
Schedule, a 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss.  A 50 
percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing or 
maintaining effective work and social relationships.  A 70 
percent evaluation requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted where the disorder is manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress or the Secretary provided otherwise.  See Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).  Also, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

As noted above, service connection was granted for PTSD in 
June 1996; a 30 percent evaluation was assigned, effective 
from February 2, 1996, the date of claim.  As the veteran 
takes issue with the initial rating assigned when service 
connection was granted, the Board must evaluate the relevant 
evidence since service; it may assign separate ratings for 
separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet.App. 
119 (1999).

Based upon a review of the evidence of record, particularly 
VA examinations conducted in 1996 and 1998, the Board finds 
that the veteran's service-connected PTSD more nearly 
approximates the criteria for a 70 percent rating under both 
the old and new provisions of Diagnostic Code 9411.  The 
evidence demonstrates that the veteran experiences panic 
attacks and exhibits a depressed mood.  His PTSD 
symptomatology includes nightmares, nightsweats, difficulty 
sleeping, intrusive thoughts, irritability, difficulty with 
anger control, and avoidance of others.  He has reported 
visual, olfactory and gustatory hallucinations as well as 
paranoia and thought broadcasting.  VA examinations in 1996 
and 1998 described the veteran's PTSD as chronic and severe 
and assigned GAF scores of 50 and 45-48, respectively.  The 
1998 VA examiner concluded that the veteran experienced 
serious symptoms of PTSD, depression and panic which resulted 
in serious social and industrial impairment.  The Board notes 
that although the VA examiner indicated that it was 
impossible to say what part of the veteran's GAF score was 
due solely to his PTSD, as opposed to other diagnosed 
psychiatric disabilities, the fact remains that PTSD 
symptomatology has been recurrent for several years.  Thus, 
resolving all doubt in favor of the appellant, the Board 
finds that the totality of the veteran's disability picture 
due to PTSD more closely reflects that of a 70 percent rating 
under the old criteria of Diagnostic Code 9411.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(effective through November 6, 1996); 4.130, Diagnostic Code 
9411 (effective from November 7, 1996).

Nevertheless, the evidence does not show that he meets the 
criteria for a 100 percent rating under either the old or the 
new rating criteria.  Under the old criteria, it is not shown 
that the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  He does not have totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, nor does he have disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  VA 
examinations in 1996 and 1998 found the veteran to be alert 
and fully oriented.  He had no unusual mannerisms or 
behaviors and had normal speech and communication.  Although 
his mood was depressed, he had an appropriate affect.  There 
was no disturbance of mental stream, thought, or perception.  
His memory was intact and he had no cognitive deficits.  
Moreover, it is not demonstrably shown that the veteran is 
unable to obtain or retain employment due to PTSD.  Although 
the veteran described having difficulties at work due to PTSD 
symptomatology the record shows that he has been able to 
maintain his job as a middle school teacher for the past 
several years.  Hence, the Board finds that the veteran does 
not exhibit symptoms of any of the criteria for a 100 percent 
rating under the old Code 9411 criteria.

Likewise, under the new diagnostic criteria, although the 
veteran has reported a history of suicidal ideation, there is 
no evidence of total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  The veteran is not shown to be a persistent danger to 
himself or others.  On VA examinations in 1996 and 1998, the 
veteran was described as well groomed and alert with good eye 
contact and normal speech.  Therefore, the criteria for a 100 
percent rating under the revised criteria are not met.  
38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule, also effective November 7, 1996, with the 
amendments for mental disorders.  Section 38 C.F.R. § 4.16(c) 
would be used in the veteran's case, since his claim for an 
increased rating was filed before the regulatory change 
occurred.  Under 38 C.F.R. § 4.16(c), the assignment of a 100 
percent schedular rating is warranted in cases in which a 
veteran is rated 70 percent disabled due to a psychiatric 
disorder, the psychiatric disorder is the veteran's only 
compensable disability, and the psychiatric disorder is found 
to preclude him from securing or following a substantially 
gainful occupation.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994) (discussing the applicability of 38 C.F.R. § 4.16(c)); 
see also Swan v. Derwinski, 1 Vet. App. 20 (1990).  The 
evidence in this case, however, shows that the veteran is 
currently employed as a school teacher.  There is no 
competent evidence showing that the veteran's employment has 
been occasional, intermittent, tryout or unsuccessful, or 
that employment eventually terminated on account of a 
service-connected disability.  Moyer v. Derwinski, 2 Vet. 
App. 289 (1992).  Therefore, the Board concludes that the 
veteran is not shown to be entitled to a 100 percent 
evaluation for his service-connected PTSD on the basis of 
unemployability under 38 C.F.R. § 4.16(c).

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  The record reflects that the RO considered and 
declined to refer the veteran's case for an extraschedular 
rating.

Based upon a comprehensive review of the record, the Board 
finds that the regular schedular standards applied in this 
case adequately describe and provide for the veteran's 
disability level as to this issue.  It is significant to note 
that the schedular criteria for psychiatric disorders are 
based, in part, upon industrial impairment, including a 100 
percent rating which has been considered.  In addition, the 
evidence does not demonstrate that the veteran's service-
connected disability results in frequent periods of 
hospitalization.  In fact, the record does not show the 
veteran has been hospitalized for this disorder.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  In this case, the Board finds no 
provision upon which to assign a rating higher than 70 
percent.


ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
law and regulations governing the award of monetary benefits.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 

